Citation Nr: 0308919	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
nasal fracture, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to January 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 decision by the RO in Winston-
Salem, North Carolina which confirmed and continued a 10 
percent rating for service-connected nasal disorder.  The 
veteran appeared at hearing before the undersigned Veterans 
Law Judge in October 2000.

The Board notes that the veteran's representative, in a 
statement dated December 2002, raised the issue of service 
connection for allergic rhinitis with complete loss of sense 
of smell and complete loss for sense of taste.  This matter 
was not developed or certified for appeal and is referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  Residuals of a nasal fracture are currently manifested by 
a marked decrease in airflow through the right nasal passage 
and a slight decrease in airflow through the left nasal 
passage.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a nasal fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2002), 38 C.F.R. § 4.87a, Diagnostic Code 6275, 6276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the November 
1999 rating decision, in the February 2000 statement of the 
case, the May 2000 and September 2002 supplemental statements 
of the case, VA letters to the veteran dated in June 2001 and 
November 2002 and a Board remand dated in April 2001, have 
provided the veteran with sufficient information regarding 
the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decision, statement of the case and 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

In August 1957, the RO granted the veteran entitlement to 
service connection for a nasal disorder and assigned a 
noncompensable rating.  In March 1958, the RO increased the 
rating to 10 percent.  The 10 percent rating has remained in 
effect since then.

During a VA examination in August 1999, the veteran 
complained of persistent nasal obstruction, worse on the 
right, since a severe nasal fracture during military service.   
It was noted that he had to breathe through his mouth every 
night during sleep.  He reported no associated headaches from 
the nasal obstruction and stated that the discharge from the 
nose was of a clear watery nature.  He denied having any 
associated sinusitis or allergic components.  On physical 
examination, a 90 percent obstruction on the right nostril 
and a 60 percent obstruction on the left nostril with an 
associated watery nasal discharge were observed.  The 
findings were otherwise normal.  The diagnosis was status 
postoperative nasal fracture.

In November 1999, the veteran filed for an increased rating 
for a nasal disorder.

VA outpatient treatment records dated January 2000 to October 
2000 reflect treatment for a variety of conditions.  A 
September 2000 VA medical record notes that the right nostril 
was partially obstructed and nasal mucosa was inflamed.  The 
pertinent diagnostic assessments included chronic rhinitis, 
status post nose injury and surgical repair, right nostril 
partially obstructed from the deformity post injury.  In 
October 2000, the veteran underwent a CT (computed 
tomography) Scan of the sinuses.  The diagnostic impression 
revealed no evidence of obstructive inflammatory paranasal 
sinus disease.  Narrowing of the middle meatus secondary to 
enlarged ethmoid bullae was noted.    

In a private medical statement dated in February 2000, 
Stephen Potts, M.D., indicated that the veteran's nasal 
septum was severely deviated creating a complete obstruction 
of the right nasal cavity.  Compensatory left inferior 
turbinate hypertrophy creating a 50 percent obstruction of 
the left nasal cavity was noted.  The doctor related that 
such nasal obstruction was consistent with prior injury as a 
cause and worsening symptoms with age were not uncommon.

In April 2000 the veteran submitted a statement indicating 
that his sinus drainage was constant and interfered with 
sleeping and daily activities.  

During an October 2000 videoconference hearing, the veteran 
testified that he experienced increasing problems with 
breathing, smelling, and tasting since his in-service nasal 
injury.  He indicated that he was forced to breathe through 
his mouth at night and had difficulty sleeping as a result.  
He noted that his eyes watered and he had daily headaches due 
to his nasal problems.  He testified that he was unable to 
smell or taste due to his inability to breathe through his 
nose.  He indicated that he coughed due to dryness in his 
throat.  

The Board remanded the case in April 2001 primarily for the 
purpose of affording the veteran a current VA examination to 
determine the nature and severity of his service-connected 
residuals of a nasal fracture.  The Board also requested that 
the RO contact the veteran and obtain the name and address of 
all health care providers that treated him for residuals of a 
nasal fracture since July 1999.  

In a private medical statement, submitted June 2001 by 
Stephen Potts, M.D., he explained that the veteran's nasal 
septum was severely deviated to the right which completely 
obstructed that nasal cavity.  Compensatory hypertrophy on 
the left side created a 50 percent obstruction of the left 
nasal passage.  The doctor opined that the findings were 
consistent with the veteran's reports of an auto accident and 
over time his symptoms would get worse.  

At a September 2001 VA examination the veteran reported that 
he was unable to breath through the right side of his nose 
and had difficulty breathing through the left side of his 
nose.  He was unable to smell or taste anything.  He denied 
any pain in his nose and had no epistaxis.  Physical 
examination revealed a slight saddle deformity of the nose.  
An internal examination of the nose showed that the nasal 
septum was deviated to the right with hypertrophy, edema and 
erythema of the nasal turbinates and an increase in 
secretions was noted.  He was able to blow through both sides 
of the nose while exhaling.  There was a slight decrease in 
the passage of air through the left side of the nose but 
there was marked decrease in airflow through the right side 
although there was passage of air through the right side of 
the nose with exhalation.  The assessment revealed a fracture 
of the nose with deviated nasal septum, obstructive symptoms 
breathing, loss of smell and taste, and allergic rhinitis.  

Included in the claims file were 2 color photographs of the 
veteran's face, dated September 2001.  One photograph 
revealed a front view of his face while the second photograph 
was a profile.  Both photographs revealed a somewhat swollen 
nose with a bulge on the left side.  

In March 2002, the VA examiner which assessed the veteran in 
September 2001 submitted a memorandum regarding additional 
information he solicited from the veteran during a phone 
conversation.  The veteran related to the examiner that he 
had increased symptoms of rhinorrhea, nasal congestion and 
nasal discharge.  He reported no episodes of sinusitis, but 
noted problems with rhinitis.  The examiner opined that he 
could not state how much the symptoms of sinusitis or 
rhinitis may be related to the service-connected fracture of 
the nose without reliance upon unsupported speculation.


Analysis

The veteran contends that his service-connected nasal 
disorder is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The veteran's nasal disability is rated pursuant to 
Diagnostic Code 6502 which provides that a 10 percent rating 
may be assigned for traumatic deviation of the nasal septum 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97; 
Diagnostic Code 6502 (2002).  

The 10 percent rating assigned to the veteran's nasal 
disorder is the maximum level of compensation permitted under 
Diagnostic Code 6502.  The Board notes that a September 2001 
VA examination shows the nasal septum to be deviated to the 
right with hypertrophy, edema and erythema of the nasal 
turbinated with an increase in secretions.  The veteran was 
able to exhale through both sides of his nose with a slight 
decrease of passage of air through the left and a marked 
passage of air through the right, although there was passage 
of air through the right side with exhalation.  The examiner 
concluded that the veteran suffered from a fracture of the 
nose with a deviated nasal septum and obstructive breathing 
symptoms along with the loss of smell and taste.  The 
examiner further explained that he had allergic rhinitis.  
Based on the foregoing, the Board finds that the veteran's 
nasal disorder is manifested by a slight decrease in the 
passage of air through the left side of the nose and a marked 
decrease in air through the right side of the nose.  
Therefore, these symptoms are commensurate with the 10 
percent rating assigned under Diagnostic Code 6502.

The Board has also considered an evaluation under 38 C.F.R. § 
4.87a, Diagnostic Codes 6275 and 6276, which provide, 
respectively, that a 10 percent evaluation is warranted for 
complete loss of sense of smell and a 10 percent evaluation 
for complete loss of taste.  There is no medical evidence 
which would suggest that the veteran's nasal disorder has 
caused a complete loss of smell or taste.  Of particular 
importance is the VA examination dated September 2001, which 
suggests that the veteran's loss of smell and taste is due to 
allergic rhinitis, a nonservice-connected disability.  The 
Board recognizes that a claim for service connection for 
allergic rhinitis with complete loss of sense of smell and 
sense of taste has been raised.  However such is not yet 
considered to be part of the service-connected disorder and 
symptoms pertaining thereto may not be considered in the 
evaluation.  As noted above, this issue has been referred to 
the RO for appropriate action.  The Board can identify no 
basis under which to grant an increased rating.  
Consequently, the veteran's claim for a rating in excess of 
10 percent for a nasal disorder is denied.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for a nasal disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the veteran's nasal disorder is not 
so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
nasal disorder has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.



ORDER

Entitlement to an increased rating higher than 10 percent 
for residuals of a nasal fracture is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

